                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


JENNIFER SHARP,

      Plaintiff,

v.                                               Case No. 3:19-cv-57-J-32JBT

VANGUARD REALTY, INC, a
Florida Profit Corporation, PETER
DALTON, individually, KRYSTINA
O’ROURKE, individually, and
VICKI TERRY, individually,

      Defendants.



                                  ORDER

      Plaintiff Jennifer Sharp filed this action against Defendants Vanguard

Realty, Inc., Peter Dalton, Krystina O’Rourke, and Vicki Terry, alleging unpaid

overtime and retaliation under the Fair Labor Standards Act, 29 U.S.C. § 201

et seq., and violations of the Florida Private Whistleblower Act, Fla. Stat.

§§ 448.101-05. (Doc. 30). On December 2, 2019, Defendants filed a Motion for

Summary Judgment as to Counts IV, X, XI, and XII (Doc. 41) of the Second

Amended Complaint (Doc 30). Sharp filed a response in opposition to

Defendants’ Motion. (Doc. 43). The assigned United States Magistrate Judge

issued a Report and Recommendation on March 11, 2020, recommending that
the Motion for Summary Judgment be denied. (Doc. 46). The Court received

objections to the Report and Recommendation from Defendants (Doc. 49) and

a response to those objections from Sharp (Doc. 50).

      Upon de novo review of the file and for the reasons stated in the Report

and Recommendation (Doc. 46), it is hereby

      ORDERED:

      1.    Defendants’     Objections       (Doc.   49)   to   the   Report   and

Recommendation of the Magistrate Judge (Doc. 46) are OVERRULED.

      2.    The Report and Recommendation of the Magistrate Judge (Doc.

46) is ADOPTED as the opinion of the Court.

      3.    Defendants’ Motion for Summary Judgment as to Counts IV, X, XI,

and XII (Doc. 41) is DENIED. 1

      4.    The Court notes that mediation on November 15, 2019 resulted

in an impasse. If a settlement conference with the Magistrate Judge would be

beneficial, the parties should advise the Court not later than April 23, 2020.

      5.    Trial is currently set for the term beginning June 1, 2020. (Doc.

48). Given the current situation with COVID-19, the Court is uncertain about

the ability to try civil cases in June 2020. If the parties wish to reschedule the



      1 Although Defendants’ Motion for Summary Judgment (Doc. 41) also
references Count VI, Defendants have made no argument regarding Count VI,
and therefore the Court does not address it here.


                                         2
trial, not later than April 23, 2020, they should file a joint request seeking a

new trial date.

        DONE AND ORDERED in Jacksonville, Florida this 9th day of April,

2020.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

tnm
Copies:

Honorable Joel B. Toomey
United States Magistrate Judge

Counsel of record




                                       3
